ELLIS, Judge:
In this suit the City of Baton Rouge is seeking to enjoin defendant, Ronald Cau-sey, from operating a law office at 4524 Perkins Road in violation of the zoning regulations of the City. After a hearing, a preliminary injunction was issued by the court, and defendant has appealed. In this court it is argued that there were not sufficient grounds for the issuance of the injunction and that the trial court abused its discretion in issuing the injunction.
The record shows without contradiction that defendant’s property is zoned A — 1, and that the operation of a law office therein is not permitted by the zoning regulations. Defendant argues that the City has failed to show irreparable loss, injury or damage, and that injunctive relief is therefore not appropriate. The contention is without merit. It is well settled that a municipality has the right to enjoin violations of a zoning ordinance. City of New Orleans v. Leeco, Inc., 219 La. 550, 53 So.2d 490 (1951); City of New Orleans v. Langenstein, 91 So.2d 114 (La.App., Orl.1956); Norton v. Lay, 360 So.2d 239 (La.App., 1st Cir. 1978).
The record fully supports the action of the trial judge, and there is no abuse of discretion shown.-
*137The judgment appealed from is affirmed, at defendant’s cost.
AFFIRMED.